Dear Senator Nevers:
Your request for an Attorney General opinion has been forwarded to me for research and reply. You have asked for an opinion of this office concerning whether a gun and knife show may be held at the Southeastern Louisiana University Center ("University Center").
The University Center is located on the Southeastern Louisiana University ("Southeastern") campus; thus, the University Center is considered to be within a firearm-free zone. A firearm-free zone is an area inclusive of any school campus and within one-thousand feet of any such school campus. Louisiana Revised Statutes 14:95.6(C)(1) defines a school as any public or private elementary, secondary, high school or vocational-technical school, college, or university in the state; thus, Southeastern is a firearm-free zone. Furthermore, La.R.S. 14:95.6(C)(2) defines a school campus as all facilities and property within the boundary of the school property. Carrying a firearm or dangerous weapon as defined in La.R.S. 14:2, by a student or non-student on school property, at a school-sponsored function, or in a firearm-free zone is unlawful; hence, a gun and knife show cannot be held at the University Center. See La.R.S. 14:95.2.
The Board of Supervisors for the University of Louisiana System has adopted a policy and procedure memorandum regarding weapons on its campuses.1 This policy parallels the criminal statute found in Title 14 of the Louisiana Revised Statutes. The intent of La.R.S. 14:95.6 is to prevent the possession or carrying of firearms within a school's campus except under limited circumstances. To grant a lease of the University Center for a gun and knife show would violate the spirit and *Page 2 
the letter of La.R.S. 14:95.6. Thus, it is the opinion of this office that a gun and knife show cannot be held at the University Center.
We hope this sufficiently answers your inquiry. If we can be of further assistance, please do not hesitate to contact us.
  With Best Regards,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY: _________________________
 Cherie A. Lato Assistant
 Attorney General
1 The documentation that was attached to the opinion request indicates that the University of Louisiana System adopted a policy in 1999 with regard to weapons on campus which parallels the Louisiana criminal statutes.